DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP H1-157091 (“JP ‘091”) in view of U.S. P.G. Publication No. 2019/0063489 A1 (“US ‘489”).
Regarding claim 1:
A seat dropper remote device (depicted in FIG. 1; note that the “seat dropper” aspect is intended use, see MPEP § 2111.02(II)) comprising:
(a) a base portion (6; FIG. 1) comprising a mounting plate (62) for mounting to a bar clamp (1) on a bicycle handlebar (H), an adjustment cavity (63a; FIG. 4), and a base bolt hole (hole at 8 in FIG. 1; FIG. 5 depicts the base bolt hole accommodating the assembly bolt 50), the mounting plate having a mounting slot (slot 61 extends laterally with respect to the clamp 1, see in FIG. 1) to receive a mounting bolt (7) that connects the base portion to the bar clamp;
(b) a central portion (40) connected with the base portion (via bolt 50 and protrusions 63a as seen in FIG. 5; pg. 5, “The supporter (63) and the outer support plate (40) are provided with a plurality of engaging holes (63a) and engaging holes (40a) respectively which are arranged along a virtual circle centered at a core of the lever axis (8). The outer support plate (40) and the bush (20) are provided with engaging protrusions (40b) (20a) respectively which engage the engaging holes (63a) (40a)”), the central portion comprising a body (portion at 40 in FIG. 1), the central portion configured to receive a cable (W; FIG. 1 depicts body 40 guiding the wire W therethrough), wherein the body includes a body plate (pg. 5, “(40) shows an outer support plate”), the body plate having a body bolt hole (FIG. 5 depicts a hole in element 40 accommodating the bolt 50 therethrough); and
 (c) a paddle portion (5) connected with the central portion (via bolt 50 and protrusions 40a seen in FIG. 5; see pg. 5), the paddle portion configured to secure and actuate the actuation cable (pg. 5, “wire (W) one end of which is caught by the shift lever 5” thereby enabling the paddle portion 5 to actuate the cable via actuating the paddle portion 52 to rotate the paddle portion i.e. shift lever 5), the paddle portion comprising an assembly bolt cavity (FIG. 5 depicts a cavity within the paddle portion 5 in which assembly bolt 50 is disposed) and an assembly bolt (50), wherein the assembly bolt passes through the assembly bolt cavity of the paddle portion (FIG. 5 depicts assembly bolt 50 going through the cavity), and the base bolt hole of the base portion (FIG. 5 depicts the bolt 50 going through the base bolt hole at 8), wherein the assembly bolt is configured to provide rotational adjustment of the paddle portion relative to the base portion (via untightening/unscrewing the bolt 50 and repositioning the rotational orientation of the paddle portion 5 with respect to the base portion 6 by engaging different engaging holes 40a of the central portion 40; see also page 5, “This allows changing a position of the supporting plate (40) and the bush (20) relative to the adapter (6)”), and wherein the mounting bolt is configured to provide lateral adjustment of the paddle portion relative to the bar clamp (via untightening/unscrewing the bolt 7, repositioning the base body along the slot 61), wherein the lateral adjustment, rotational adjustment, and actuation of the actuation cable operate independent of one another (lateral adjustment occurs independently via mounting bolt 7, rotational adjustment occurs independently via mounting bolt 50, and actuation of the cable occurs independently via the handle 3).
 	JP ‘091 does not expressly disclose that the central portion body receives a cable adjuster.
	US ‘489 teaches a central portion body (20) receiving a cable adjuster (90) to allow the rider to adjust the tension on the cable (¶ [0018]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify JP ‘091 such that he central portion body receives a cable adjuster, as taught by US ‘489, to allow the rider to adjust the tension on the cable.
	FIG. 5 in JP ‘091 depicts the assembly bolt barely passing into the body bolt hole of the central portion 40.  However, it does not expressly disclose that the assembly bolt passes through the body bolt hole of the central portion.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify JP ‘091 such that the assembly bolt passes through the body bolt hole of the central portion as a matter of design choice because it has been held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)( the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device); see also MPEP § 2144.04 (IV)(A).  Here, nowhere in the original disclosure does it disclose or suggest that the rotor of the claimed invention performs any differently than that of the prior art device.  At best, the written description provide a mere literal basis for this limitation on pages 2-3 but does not elaborate further details insofar as how it would affect the functionality of the device or whether it is significant. Because the limitation would not cause or otherwise allow the claimed invention to perform any differently than the prior art device, this limitation does not amount to a patentable difference.
JP ‘091 as modified above further teaches the following:
	Regarding claim 2:	
	
 The seat dropper remote device of Claim 1, wherein the lateral adjustment comprises repositioning the mounting bolt to any point along a length of the mounting slot (slot 61 allows for repositioning of the base portion 6 along any portion thereof via retightening of bolt 7; see pg. 6).
Regarding claim 3:	
The seat dropper remote device of Claim 1, wherein the rotational adjustment comprises loosening the assembly bolt (loosening/unscrewing bolt 50), rotating the paddle portion to a desired position within a range of paddle rotation (positioning designated by holes at 63a as seen in FIG. 1 and 5), and tightening the assembly bolt (FIG. 5 depicts bolt 50 such that one may screw/unscrew it to loosen and tighten the assembly).
Regarding claim 4, JP ‘091 discloses that the base portion can be fixed to the bar clamp at any point along the length of the mounting slot via the lateral adjustment (slot 61 allows for repositioning of the base portion 6 along any portion thereof via retightening of bolt 7; see pg. 6).  However, JP ‘091 does not expressly disclose that the mounting slot has a length of 10 mm. 	
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify JP ‘091 such that the mounting slot has a length of 10 mm as a matter of design choice because it has been held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)( the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device); see also MPEP § 2144.04 (IV)(A).  Here, nowhere in the original disclosure does it disclose or suggest that the rotor of the claimed invention performs any differently than that of the prior art device.  At best, page 10 of the instant specification recites “In a preferred embodiment, about 10mm of infinite lateral adjustment can be made via this operation” which indicates mere preference of such a length but does not relate further details insofar as how it would cause the device to perform any differently than the prior art device. Because the limitation would not cause or otherwise allow the claimed invention to perform any differently than the prior art device, this limitation does not amount to a patentable difference.  Furthermore, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); see also Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989);  In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art."); see also In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  Here, JP ‘091 teaches the general condition that the length of the slot 61 defines the amount of adjustment that is possible e.g. see page 6-7. As such, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide that the mounting slot has a length of 10 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP § 2144.05.
Regarding claim 5, JP ‘091 teaches that the paddle portion can rotate via loosening bolt 50, see e.g. page 5. However, JP ‘091 does not expressly disclose that the range of paddle rotation is about 45 degrees. 
Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); see also Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989);  In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art."); see also In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977.  Here, JP ‘091 teaches the general condition that the paddle portion 5 can be rotated to some degree, as dictated by the engaging holes 63a, in order to change the position thereof with respect to the base portion 6  (e.g. see page 7 “The supporter (63) and the outer support plate (40) are provided with a plurality of engaging holes (63a) and engaging holes (40a) respectively which are arranged along a virtual circle centered at a core of the lever axis (8). The outer support plate (40) and the bush (20) are provided with engaging protrusions (40b) (20a) respectively which engage the engaging holes (63a) (40a). This allows changing a position of the supporting plate (40) and the bush (20) relative to the adapter (6)”). As such, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide that the range of paddle rotation is about 45 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP § 2144.05.
Regarding claim 6, JP ‘091 does not expressly disclose the particular means by which the actuation cable is secured i.e. that the paddle portion receives a cable clamp bolt configured to secure the actuation cable within the paddle portion, the cable clamp bolt positioned adjacent to, and coplanar with, the assembly bolt.
US ‘489 teaches that a paddle portion (30) receives a cable clamp bolt (80) configured to secure an actuation cable (12) within the paddle portion (¶ [0020], “cable 12 is capture and secured to actuation lever 30, for example, by cable pinch bolt or fixing bolt 80”), the cable clamp bolt positioned adjacent to, and coplanar with, an assembly bolt (FIG.2  depicts the clamp bolt 80 being coplanar and adjacent to assembly bolt 70) as a particular means to secure the end of the actuation cable within the paddle portion.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify JP ‘091 such that that the paddle portion receives a cable clamp bolt configured to secure the actuation cable within the paddle portion, the cable clamp bolt positioned adjacent to, and coplanar with, the assembly bolt, as taught by US ‘489, as a particular means to secure the end of the actuation cable within the paddle portion.
Regarding claim 7:
The seat dropper remote device of Claim 1, wherein the mounting bolt is configured to provide lateral adjustment of the paddle portion, the central portion, and the mounting plate relative to the bar clamp (pg. 6, “by loosing the fixing screw 7 and adjusting a position of the adapter (6) relative to the band member (1), the shift lever (5) [and the attached mounting plate 40] can be arranged in the position that the shift lever (5) is easily operated by a finger of the hand grabbing the handlebar (H)”).
Regarding claim 8:	
A seat dropper remote device (depicted in FIG. 1; note that the “seat dropper” aspect is intended use, see MPEP § 2111.02(II)) comprising:
(a) a base portion (6; FIG. 1) comprising a mounting plate (62), an adjustment cavity (63a; FIG. 4), and a base bolt hole (hole at 8 in FIG. 1; FIG. 5 depicts the base bolt hole accommodating the assembly bolt 50), the mounting plate having a mounting slot (slot 61 extends laterally with respect to the clamp 1, see in FIG. 1) to receive a mounting bolt (7) that connects the base portion to the bar clamp;
(b) an adapter (4) to receive the mounting bolt (FIG. 2 depicts mounting bolt 7 disposed within the adapter 4), the adapter connected with the mounting plate via the mounting bolt (depicted in FIG. 2), the adapter configured to connect the base portion to a brake clamp (1) of a brake system (2, 3),
(c) a central portion (40) connected with the base portion (via bolt 50 and protrusions 63a as seen in FIG. 5; pg. 5, “The supporter (63) and the outer support plate (40) are provided with a plurality of engaging holes (63a) and engaging holes (40a) respectively which are arranged along a virtual circle centered at a core of the lever axis (8). The outer support plate (40) and the bush (20) are provided with engaging protrusions (40b) (20a) respectively which engage the engaging holes (63a) (40a)”), the central portion comprising a body (portion at 40 in FIG. 1), the central portion configured to receive a cable (W; FIG. 1 depicts body 40 guiding the wire W therethrough), wherein the body includes a body plate (pg. 5, “(40) shows an outer support plate”), the body plate having a body bolt hole (FIG. 5 depicts a hole in element 40 accommodating the bolt 50 therethrough); and
 (d) a paddle portion (5) connected with the central portion (via bolt 50 and protrusions 40a seen in FIG. 5; see pg. 5), the paddle portion configured to secure and actuate the actuation cable (pg. 5, “wire (W) one end of which is caught by the shift lever 5” thereby enabling the paddle portion 5 to actuate the cable via actuating the paddle portion 52 to rotate the paddle portion i.e. shift lever 5), the paddle portion comprising an assembly bolt cavity (FIG. 5 depicts a cavity within the paddle portion 5 in which assembly bolt 50 is disposed) and an assembly bolt (50), wherein the assembly bolt passes through the assembly bolt cavity of the paddle portion (FIG. 5 depicts assembly bolt 50 going through the cavity), and the base bolt hole of the base portion (FIG. 5 depicts the bolt 50 going through the base bolt hole at 8), wherein the assembly bolt is configured to provide rotational adjustment of the paddle portion relative to the base portion (via untightening/unscrewing the bolt 50 and repositioning the rotational orientation of the paddle portion 5 with respect to the base portion 6 by engaging different engaging holes 40a of the central portion 40; see also page 5, “This allows changing a position of the supporting plate (40) and the bush (20) relative to the adapter (6)”), and wherein the mounting bolt is configured to provide lateral adjustment of the paddle portion relative to the bar clamp (via untightening/unscrewing the bolt 7, repositioning the base body along the slot 61), wherein the lateral adjustment, rotational adjustment, and actuation of the actuation cable operate independent of one another (lateral adjustment occurs independently via mounting bolt 7, rotational adjustment occurs independently via mounting bolt 50, and actuation of the cable occurs independently via the handle 3).
 	JP ‘091 does not expressly disclose that the central portion body receives a cable adjuster.
	US ‘489 teaches a central portion body (20) receiving a cable adjuster (90) to allow the rider to adjust the tension on the cable (¶ [0018]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify JP ‘091 such that he central portion body receives a cable adjuster, as taught by US ‘489, to allow the rider to adjust the tension on the cable.
	FIG. 5 in JP ‘091 depicts the assembly bolt barely passing into the body bolt hole of the central portion 40.  However, it does not expressly disclose that the assembly bolt passes through the body bolt hole of the central portion.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify JP ‘091 such that the assembly bolt passes through the body bolt hole of the central portion as a matter of design choice because it has been held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)( the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device); see also MPEP § 2144.04 (IV)(A).  Here, nowhere in the original disclosure does it disclose or suggest that the rotor of the claimed invention performs any differently than that of the prior art device.  At best, the written description provide a mere literal basis for this limitation on pages 2-3 but does not elaborate further details insofar as how it would affect the functionality of the device or whether it is significant. Because the limitation would not cause or otherwise allow the claimed invention to perform any differently than the prior art device, this limitation does not amount to a patentable difference.
JP ‘091 as modified above further teaches the following; 



Regarding claim 9:	
The seat dropper remote device of Claim 8, wherein the adapter comprises a proximal attachment plate (portion of the adapter that is closest to the mounting plate 6 as seen in FIG. 2 e.g. at 42) and a distal coupling plate (portion of the adapter that is closest to the handlebar as seen in FIG. 2 e.g. at reference number 4 pointing to a radially larger portion of the adapter), the proximal attachment plate receiving the mounting bolt (FIG. 2 depicts the bolt 7 entering through portion at 42).
Regarding claim 10:	
The seat dropper remote device of Claim 8, wherein the distal coupling plate is positioned below, and substantially offset from, the proximal attachment plate (FIG. 2 depicts the distal coupling plate portion at 4 being below and being offset via its larger diameter from the proximal portion at 42).
Regarding claim 11:	
	 The seat dropper remote device of Claim 8, wherein the lateral adjustment comprises repositioning the mounting bolt to any point along a length of the mounting slot (slot 61 allows for repositioning of the base portion 6 along any portion thereof via retightening of bolt 7; see pg. 6).
Regarding claim 12:	
The seat dropper remote device of Claim 8, wherein the rotational adjustment comprises loosening the assembly bolt (loosening/unscrewing bolt 50), rotating the paddle portion to a desired position within a range of paddle rotation (positioning designated by holes at 63a as seen in FIG. 1 and 5), and tightening the assembly bolt (FIG. 5 depicts bolt 50 such that one may screw/unscrew it to loosen and tighten the assembly).
Regarding claim 13, JP ‘091 discloses that the base portion can be fixed to the bar clamp at any point along the length of the mounting slot via the lateral adjustment (slot 61 allows for repositioning of the base portion 6 along any portion thereof via retightening of bolt 7; see pg. 6).  However, JP ‘091 does not expressly disclose that the mounting slot has a length of 10 mm. 	
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify JP ‘091 such that the mounting slot has a length of 10 mm as a matter of design choice because it has been held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)( the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device); see also MPEP § 2144.04 (IV)(A).  Here, nowhere in the original disclosure does it disclose or suggest that the rotor of the claimed invention performs any differently than that of the prior art device.  At best, page 10 of the instant specification recites “In a preferred embodiment, about 10mm of infinite lateral adjustment can be made via this operation” which indicates mere preference of such a length but does not relate further details insofar as how it would cause the device to perform any differently than the prior art device. Because the limitation would not cause or otherwise allow the claimed invention to perform any differently than the prior art device, this limitation does not amount to a patentable difference.  Furthermore, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); see also Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989);  In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art."); see also In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  Here, JP ‘091 teaches the general condition that the length of the slot 61 defines the amount of adjustment that is possible e.g. see page 6-7. As such, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide that the mounting slot has a length of 10 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP § 2144.05.
Regarding claim 14, JP ‘091 teaches that the paddle portion can rotate via loosening bolt 50, see e.g. page 5. However, JP ‘091 does not expressly disclose that the range of paddle rotation is about 30 degrees. 
Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); see also Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989);  In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art."); see also In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977.  Here, JP ‘091 teaches the general condition that the paddle portion 5 can be rotated to some degree, as dictated by the engaging holes 63a, in order to change the position thereof with respect to the base portion 6  (e.g. see page 7 “The supporter (63) and the outer support plate (40) are provided with a plurality of engaging holes (63a) and engaging holes (40a) respectively which are arranged along a virtual circle centered at a core of the lever axis (8). The outer support plate (40) and the bush (20) are provided with engaging protrusions (40b) (20a) respectively which engage the engaging holes (63a) (40a). This allows changing a position of the supporting plate (40) and the bush (20) relative to the adapter (6)”). As such, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide that the range of paddle rotation is about 45 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP § 2144.05.
Regarding claim 15, JP ‘091 does not expressly disclose the particular means by which the actuation cable is secured i.e. that the paddle portion receives a cable clamp bolt configured to secure the actuation cable within the paddle portion, the cable clamp bolt positioned adjacent to, and coplanar with, the assembly bolt.
US ‘489 teaches that a paddle portion (30) receives a cable clamp bolt (80) configured to secure an actuation cable (12) within the paddle portion (¶ [0020], “cable 12 is capture and secured to actuation lever 30, for example, by cable pinch bolt or fixing bolt 80”), the cable clamp bolt positioned adjacent to, and coplanar with, an assembly bolt (FIG.2  depicts the clamp bolt 80 being coplanar and adjacent to assembly bolt 70) as a particular means to secure the end of the actuation cable within the paddle portion.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify JP ‘091 such that that the paddle portion receives a cable clamp bolt configured to secure the actuation cable within the paddle portion, the cable clamp bolt positioned adjacent to, and coplanar with, the assembly bolt, as taught by US ‘489, as a particular means to secure the end of the actuation cable within the paddle portion.
Regarding claim 16:
The seat dropper remote device of Claim 1, wherein the mounting bolt is configured to provide lateral adjustment of the paddle portion, the central portion, and the mounting plate relative to the bar clamp (pg. 6, “by loosing the fixing screw 7 and adjusting a position of the adapter (6) relative to the band member (1), the shift lever (5) [and the attached mounting plate 40] can be arranged in the position that the shift lever (5) is easily operated by a finger of the hand grabbing the handlebar (H)”).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D YABUT whose telephone number is (571)270-5526.  The examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL D YABUT/Primary Examiner, Art Unit 3656